DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2020 has been entered.

2.	Claims 13-16, 34-38, 41 and 47-48 have been amended and claim 46 has been canceled as requested in the amendment filed October 29, 2020. Following the amendment, claims 13-16, 33-45 and 47-48 are pending in the present application.

3.	Claims 13-16, 33-45 and 47-48 are under examination in the current office action.

Withdrawn Claim Objections and Rejections
4.	Any objection or rejection of record pertaining to claim 46 is rendered moot in view of applicant’s cancellation of said claim.

5.	The objection to claim 41 for minor informalities, set forth at section 5 of the 05/29/2020 Office action, is withdrawn in view of applicant’s amendment to the claim.

6.	The rejection of claim 34 under pre-AIA  35 U.S.C. 112, second paragraph (indefiniteness), as set forth at section 6 of the previous 05/29/2020 Office action, is withdrawn in view of applicant’s clarifying claim amendments. 


 
8.	The rejection of claim 16 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jung et al. (WO 2009/090493 A2), as discussed at section 10 of the 05/29/2020 Office action, is withdrawn in view of the amendments to the claims. In particular, the present claim is now limited to the ligand binding site of TLR5, which is not taught or suggested by the Jung reference.

9.	The rejection of claims 13-16, 33-34, 46 and 48 under pre-AIA  U.S.C. 103(a) as being unpatentable over O’Neill et al. (WO 2010/031801 A2) in view of Walter et al. (2007) and Jung et al. (WO 2009/090493 A2), as discussed at section 13 of the 05/29/2020 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the combination of references no longer teaches or suggests the invention of independent claims 13 and 16.

10.	The rejection of claims 13-16, 33-34, 42-43 and 45-48 under pre-AIA  U.S.C. 103(a) as being unpatentable over O’Neill et al. (WO 2010/031801 A2) in view of Walter et al. (2007), Jung et al. (WO 2009/090493 A2) and Martin (AU 201212293 B2), as discussed at section 14 of the 05/29/2020 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the combination of references no longer teaches or suggests the invention of independent claims 13 and 16.

11.	The rejection of claims 13-16, 33-34 and 42-48 under pre-AIA  U.S.C. 103(a) as being unpatentable over O’Neill et al. (WO 2010/031801 A2) in view of Walter et al. (2007), Jung et al. (WO 2009/090493 A2), Martin (AU 201212293 B2) and Gloeckner et al. (2007), as discussed at section 15 of the 05/29/2020 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the combination of 

New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 13-16, 33-45 and 47-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Breadth of the claims
As amended, claim 13 is now drawn to a method of treating a neurodegenerative proteinopathy disease or disorder in a subject, comprising administering to the subject an effective amount of an adeno-associated viral (AAV) vector comprising a nucleic acid molecule encoding a soluble polypeptide comprising a ligand binding site of a Toll-Like 
Claim 16 is drawn to a method of modulating amyloid-beta (A) plaque deposition in a subject comprising administering to the subject an effective amount of an AAV vector comprising a nucleic acid molecule encoding a soluble polypeptide comprising a ligand binding site of TLR5, wherein the step of administering causes a reduction in Ab plaque deposition.
The specification indicates that a soluble polypeptide comprising a ligand binding site of a TLR is the extracellular portion of the TLR (see [186]). Given the “comprising” language recited by claim 13, the broadest reasonable interpretation of the claimed administered agent encompasses a AAV vector comprising a nucleic acid molecule encoding TLR2, TLR4, TLR5 or TLR6, since each of these molecules comprises the soluble form of the TLR. This interpretation is consistent with the specification at paragraph [26], which states that “In another aspect, the method is that wherein the ligand binding site is selected from Toll-Like Receptor 2 (TLR2), Toll-Like Receptor 4 (TLR4), Toll-Like Receptor 5 (TLR5), or Toll-Like Receptor 6 (TLR6)”, as well as claim 37 which recites that the nucleotide sequence comprises the sequence of any one of SEQ ID NOs: 1, 2, 4 or 5, which are the full-length sequences of human TLR2 and human TLR4. On the other hand, according to present claim 36, fragments of sTLR2 and sTLR4 are also encompassed by the claims. Thus, the claims encompass the administration of an AAV vector comprising a nucleic acid molecule encoding for full-length TLRs, soluble TLRs, and/or fragments of TLRs.

Nature of the invention
The specification states at paragraph [3] that:
Toll Like Receptors (TLRs) are endogenous pattern recognition receptors that recognize exogenous pathogen and endogenous danger associated molecular patterns (PAMPs and DAMPs). TLRs are upregulated in neurodegenerative proteinopathies, such as Alzheimer's disease (AD) and Parkinson’s disease (PD), and may lead to excessive inflammatory signaling.

The nature of the invention is thus purported to be an immunotherapeutic method comprising the administration of an isolated soluble TLR (sTLR)-Fc fusion protein for the treatment of a neurodegenerative proteinopathy disease or disorder, such as by modulating amyloid-beta (A) plaque deposition (see [022]), modulating plaque associated glial activation (see [23]), blocking A, tau, and/or synuclein toxicity (see [24]), or modulating the harmful effects of A and/or DAMPs. 
Presence or absence of working examples, and Amount of direction or guidance
In contrast to the broad scope of the claims, what is provided in the instant specification is quite narrow. The instant specification demonstrates that when neonatal P0 transgenic CRND8 (TgCRND8) mice, which are an animal model of AD, were injected with rAAV constructs for sTLR2, sTLR4, sTLR5 or sTLR6, and then allowed to age 5 months, the brains of the sTLR4- and sTLR5-treated TgCRND8 mice showed  deposition in their brains (Figs. 4B and 5), as well as decreases in plaque-associated microglial and astrocytic activation (Figs. 6-7). Neither sTLR2 nor sTLR6 expression significantly altered plaque burden or biochemical A levels; sTLR6 actually significantly enhanced insoluble A42 levels in comparison to control-treated mice (Fig. 8).   
In HEK293 cells stably expressing human TLRs, it was found that aggregated A40, but not aggregated A42 bound and activated TLR5 in a dose dependent manner whereas TLR4 mediated signaling was activated by both aggregated A40 and A42 (Fig. 10). A exposure was not found to elicit TLR2 signaling (Fig. 11). Both aggregated and monomeric synuclein activated TLR4 in a dose-dependent manner (Figs. 13 and 14A), but weakly activated TLR2 (Fig. 16) and TLR5 (Fig. 15). Aggregated wild type tau (T40) and aggregated disease-associated mutant tau (P301L; aka, T40PL) were found to activate TLR4 signaling (Fig. 17), whereas none of the tau species tested were observed to activate either TLR5 or TLR6.
In a final set of in vitro experiments, the ability of sTLRs to block proteinopathy-induced toxicity was determined in primary mouse neuroglial cell cultures. Cultures were transduced with rAAV2/1 encoding sTLR2, 4, or 5 for 7 days, and then exposed to aggregated A42, aggregated synuclein or aggregated tau protein. sTLR4 and sTLR5, and to a lesser extent sTLR2, were able to block A-induced neurotoxicity. For synuclein, sTLR2 and sTLR4, but not sTLR5, were able to reverse synuclein-induced neuronal death. The specification does not provide any data demonstrating the in vitro effects of any of sTLR2, 4, 5 or 6 on neurotoxicity due to aggregated tau.
Moreover, there are no working examples directed to the in vivo effects of administered sTLR2, sTLR4, sTLR5 or sTLR6 (or an AAV vector comprising a nucleic acid encoding for these sTLRs) on modulating synuclein or tau disease pathology. The soluble TLRs act as decoy receptors and therefore function as inhibitors/antagonists for activation and/or signaling at their respective TLR.
Skill level of those in the art
The skill level of those in the art is generally high, such as a person with a secondary degree (Masters, doctorate, etc.), a medical doctor, research scientist, or other clinician, research or medical technician. 
State of the art, and Predictability/Unpredictability of the art
	The state of art recognizes much uncertainty and unpredictability with respect to the invention as claimed. For example, in contrast to the present findings, a review by Beraud et al. (Parkinsonism Relat Disord. 2012 Jan, 18(0 1): S17-S20) teaches that -synuclein induced a 7-fold upregulation of TLR2 in microglial, whereas TLR4 was downregulated and TLR6 levels were not changed (see Table 1). And Amor et al. (Immunology, 2010, 129: 154-169) teach that TLR2 and TLR4 are increased on microglia in AD brains, whereas TLR2 and TLR5 are increased in the CNS of PD patients, and TLR4 is increased in the substantia nigra of an MPTP animal model of PD (see Table 1).  However, Stefanova et al. (Am. J. Pathol. 2011. 179(2): 954-963) found that -synuclein-overexpressing, TLR4-deficient (AS, TLR4-/-) mice exhibited exacerbated motor disability, elevated neuronal loss in the substantia nigra (SNc) and loss of dopaminergic terminals in the striatum, and significantly reduced -synuclein clearance in the brain. The study concluded that TLR4 deficiency was associated with suppression of microglial synuclein phagocytosis, resulting in poor -synuclein clearance and accelerated neurodegeneration in the alpha-synucleinopathy model. 
Consistent with the findings of Stefanova, Fellner et al. (Glia, 2013, 61: 349-360) report that TLR4 is required for -synuclein dependent activation of microglia and astroglia, and the TLR4 deficient microglia had significantly reduced phagocytic activity for -synuclein.
	Further, Carvalho et al. (Mucosal Immunol. 2011 4(1): 102-111) observed that TLR5 activation induces the production of IL-1Ra (which is an anti-inflammatory molecule) and reduces inflammasome-associated tissue damage.  According to Carvalho, the loss of TLR5 may promote inflammation by increasing IL-1 activity (which is an inflammatory cytokine). Given that AD is associated with chronic neuroinflammation, the long-term effects of antagonizing TLR5 (as would occur upon administering an AAV vector for sTLR5) would likely lead to the exacerbation of neuroinflammatory processes and the overall worsening of AD pathology.
Thus, the state of the art is contradictory to some of the findings of the instant specification with respect to the activation of specific TLRs by aggregated A or synuclein.  The Stefanova and Fellner references also demonstrate that TLR4 is 
	Finally, the prior art recognizes that in mouse models of AD pathology, the experimental manipulation of microglia can have unpredictable effects. In particular, Lee et al. (Neuropathol. Appl. Neurobiol. 2013, 39: 69-85) teach that activation of microglia in AD mouse models reduces amyloid pathology but  hastens tau pathology. In other words, just because the modulation of a specific TLR may provide a benefit against one type of disease-associated protein (such as A) does not mean that the same TLR modulator would therapeutically effective against another type of disease-related protein (such as tau or -synuclein).   Given such findings in the prior art, the outcome of targeting any one of TLR2, TLR4, TLR5 or TLR6 with a TLR-specific antagonist agent in order to reduce the levels of aggregated synuclein, tau or A in a subject having a proteinopathy disease would be highly unpredictable, and thus undue experimentation would be required.
Quantity of experimentation necessary
As stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.  That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentec, Inc., v. Novo Nordisk, 42 USPQ 2d 100, (CAFC 1997), the court held that: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that “[t]ossing out the mere germ of an idea does not constitute enabling disclosure".  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is 
Due to the large degree of experimentation that would be required to determine the effects of antagonizing specific TLRs on synuclein or tau clearance, the complex nature of the invention, the large breadth of the claims which encompasses the treatment of a number of neurodegenerative diseases using a genus of TLR-derived molecules, the absence of any working examples directed to the therapeutic use of sTLR2, sTLR4, sTLR5 or sTLR6 in reducing tau aggregate formation or synuclein-induced toxicity/aggregate formation, and the unpredictability within the related art with respect to the antagonism of specific TLRs, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.


Conclusion
13.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649